Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-16-22 has been entered.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 5, there is no clear antecedent basis for "the unworn length".
In claim 1 line 5, it is suggested to change "the unworn length" to --an unworn length--. 
5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1-7, 9-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over German 754 (DE 2,623,754) and/or Walrave et al (US 3,987,831) in view of O'Brien (US 2009/0114322) and/or Japan 007 (JP 60-234007) and further in view of Russia 269 (RU 2292269).
	German 754 discloses a tire having a tread comprising a stud [FIGURE, abstract, machine translation].  The stud comprises a tip 10 (pin) comprising tungsten carbide [paragraph 34] and a body 11 comprising hard plastic [paragraph 32].  The body comprises an upper tubular section 12, a neck section 17 and a lower flange head section 16.  FIGURE 1 illustrates (A) the tip projecting from the upper surface of the upper tubular section by a distance of about 19% of the length of the body of the stud, (B) the length of the tip in the height direction of the stud being about 64% of the length of the body of the stud in the height direction of the stud and (C) the distance between the bottom of the tip and the bottom of the body of the stud being about 52%.  The diameter of the neck section 17 is smaller than the diameter of the tubular section 10 [FIGURE]. The diameter of the neck section 17 is smaller than the diameter of the flange head section 16 [FIGURE]. The cross sectional area of the lower flange head section 16 is equal to or greater than the cross sectional area of the upper tubular section 12 [paragraph 24, claim 5].  The small diameter end of the upper tubular section 12 is substantially flush with the surface of the tread [paragraph 40].  German 754 does not recite providing the stud with different colors.    
	Walrave et al discloses a tire having a stud comprising a stud [FIGURES 1-4].  The stud comprises a rod 5 (pin) comprising tungsten carbide and a sleeve (body) comprising thermoplastic (e.g. polyamide) [col. 1 lines 29-30, col. 2 lines 13-15, col. 3 lines 25-56, EXAMPLE].  The body comprises an upper flange 4, a cylindrical portion 3, a truncated cone portion 2 and a base flange 1.  The rod forms a tip projecting from the body [FIGURES 1-4].  FIGURE 1 illustrates (A) the rod projecting from the body of the stud by a distance of about 8% of the length of the body of the stud, (B) the length of the rod in the height direction of the stud being about 64% of the length of the body of the stud in the height direction of the stud and (C) the distance between the bottom of the rod and the bottom of the body of the stud being about 43% of the length of the body.  In an example, the length of the rod is 7 mm and the length of the body is 12 mm; the rod thereby having a length of 58% of the length of the body.  The upper surface of the upper flange is flush with the surface of the tread [col. 3 lines 1-2].  Walrave et al does not recite providing the stud with different colors.  
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide a color anti-skid tire stud comprising a stud body and a pin such that the stud body comprises a top portion comprising polymeric material having a first color and a bottom portion comprising polymeric material having a second color different from the first color wherein the pin extends out of the top portion since (1)  (A) German 754, directed to studs for tires, teaches improving grip on ice by providing a TIRE TREAD with a STUD comprising a stud body comprising hard plastic and a pin comprising tungsten carbide wherein the pin extends out of a top portion of the stud body and/or (B) Walrave et al, directed to studs for tires, teaches improving grip on ice by providing a TIRE TREAD with a STUD comprising a stud body comprising thermoplastic (e.g. polyamide) and a pin comprising tungsten carbide wherein the pin extends out of a top portion of the stud body and (2) (A) O'Brien teaches providing a TIRE TREAD with a marker ["STUD"] comprising thermoplastic material such as nylon [polyamide] having different colors (e.g. black, yellow, red) wherein the marker ["STUD"] has a stud configuration so that tread wear may be visually indicated [FIGURES 6A-6D] and/or (B) Japan 007 teaches providing a TIRE TREAD with a drive pin ["STUD"] comprising thermoplastic material such as nylon [polyamide] having different colors (e.g. black, yellow, red) wherein the drive pin ["STUD"] has a stud configuration so that tread wear may be visually indicated [FIGURE 1, abstract, translation].
	Hence, O'Brien and/or Japan 007 motivate one of ordinary skill in the art to provide the plastic body of either the antiskid stud of German 754 or Walrave et al such that it comprises differently colored polymeric materials to obtain the benefit of allowing visual indication of tread wear.  See MPEP 2143.  German 754 / Walrave et al disclose that an anti-skid tire stud for insertion in a hole of a tire tread comprising a plastic stud body having a top portion and a bottom portion and a pin wherein the pin extends out of the top portion is known.  O'Brien / Japan 007 disclose that a "stud" for insertion in a hole of a tire tread comprising a plastic body having a top portion and a bottom portion wherein the top and bottom portions comprise differently colored materials is known.  Combining these known prior art elements yields the predictable result of an antiskid tire stud which allows visual indication of tread wear.  See MPEP 2143.  The simple substitution of differently colored polymeric materials for a single color polymeric material obtains the predictable result of allowing visual indication of tread wear.  See MPEP 2143.  With respect to this known technique of using differently colored polymeric materials to obtain the improvement of allowing visual indication of tread wear (a predictable result), it is noted that the studs of German 754, Walrave et al, O'Brien and Japan 007 are similar in that each of these studs has a bottom flange and is configured to be inserted in a hole of a tire tread.  See MPEP 2143.  With respect to the above combination, it is further noted that since German 754, Walrave et al, O'Brien and Japan 007 are in the same field of endeavor of tires and are directed to the same structure of a stud having a plastic body comprising a bottom flange and being configured to be inserted in a hole of a tire tread.  It is also noted that O'Brien specifically teaches using a "stud gun" to insert the marker ("stud") shown for example in FIGURE 6D [paragraph 49].
	With respect to "at least 5%" (claim 1), it would have been obvious to one of ordinary skill in the art to provide the color antiskid stud such that the pin extends through the top portion and into the bottom portion, wherein at least 5% of an unworn length of the pin extends into the bottom portion since (1) Russia 269, directed to a stud for a tire, teaches providing a stud having a cermet element (pin) and a body, which may be plastic, such that the length LP of the pin is 50 to 90% of the length Ls of the body of the stud [FIGURE 2, machine translation] wherein FIGURE 2 illustrates (i) the pin projecting a distance of about 4% of the length the body of the stud, (ii) the pin having a length LP in the height direction of the stud of about 55% of the length LS in the height direction of the body of the stud and (iii) the distance between the bottom of the pin and the bottom of the body of the stud is about 50% of the length of the body of the stud and (2) (A) O'Brien illustrates the length in the height direction of the color bottom portion 306 being about 39% of the length in the height direction of the body of the "stud" FIGURE 6D] and/or (B) Japan 007 teaches the length L5 in the height direction of the color bottom portion being 34.5% of the length L1 in the height direction of the body of the "stud" [FIGURE 1, machine translation, 3.8 mm / 11 mm x 100% = 34.5%].  One of ordinary skill in the art would readily appreciate that when the known pin length of 90% body length [Russia 269] is used for the color antiskid stud, at least 5% of an unworn length of the pin extends into the color bottom portion which may have a height of 39% body length [O'Brien] or 34.5% body length [Japan 007].    
	As to claims 2 and 3, German 754 [FIGURE] / Walrave et al [FIGURES 1-4] teach an elongated stud wherein pin extends into the stud body and projects from the upper surface of the stud body.
	As to claim 4, German 754 [FIGURE] / Walrave et al [FIGURES 1-4] teach a stud having a bottom flange (bottom portion).
	As to claim 5, German 754 [FIGURE] / Walrave et al [FIGURES 1-4] teach a stud having a smaller diameter intermediate portion.
	As to claims 6, 9 and 13-14, O'Brien [FIGURES 6A-6C] / Japan 007 [FIGURE 1] suggest using three different colors (e.g. black, yellow, red) wherein each color extends to a lateral surface of the "STUD".
	As to claim 7, German 754 teaches providing the tip 10 (pin) with circumferential ribs 18 (projections) to ensure that the tip 10 (pin) is held firmly against the body 11 [paragraph 39].
	As to claims 10-11, German 754 / Walrave et al teach using polymeric material for the stud body and tungsten carbide for the pin wherein, as to claim 11, Walrave et al specifically teaches using thermoplastic material.
	As to claim 12, it would have been obvious to one of ordinary skill in the art to include one or more of pigments and dyes in the polymeric material since Japan 007 teaches including a coloring agent in the thermoplastic to obtain a desired color [translation]. 
	As to claim 15, it would have been obvious to one of ordinary skill in the art to provide the pin of the anti-skid tire stud with a polygonal cross section since official notice is taken that it is well known / conventional per se in the tire art to provide a stud having a pin and a stud body such that the pin has a polygonal cross section instead of a circular cross section.  
	As to claims 16 and 17, it would have been obvious to one of ordinary skill in the art to provide the anti-skid tire stud such that the pin extends through the stud body as claimed since (1) German 754 [FIGURE] / Walrave et al [FIGURES 1-4] teach extending a pin through a stud body toward the bottom of the stud, (2) Russia 269 teaches providing a stud having a pin and a body such that the length LP of the pin is 50 to 90% of the length Ls of the body of the stud [FIGURE 2, machine translation] and (3) O'Brien [FIGURES 5D, 6D] / Japan 007 [FIGURE 1] teaches providing a "STUD" with different colored sections along the height of the "STUD" to indicate wear. 
7)	Claims 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over German 754 (DE 2,623,754) and/or Walrave et al (US 3,987,831) in view of O'Brien (US 2009/0114322) and/or Japan 007 (JP 60-234007) and further in view of Russia 269 (RU 2292269) as applied above and further in view of Japan 052 (JP 2010-070052).
	As to claim 8, it would have been obvious to one of ordinary skill in the art to provide the anti-skid tire stud such that max diameter (top portion) is at least 5% larger than diameter (intermediate portion) and max diameter (bottom portion) is at least 10% larger than max diameter (top portion) since (1) German 754 shows the diameter of the neck section 17 being smaller than the diameter of the tubular section 10 [FIGURE], German 754 shows the diameter of the neck section 17 being smaller than the diameter of the flange head section 16 [FIGURE] and German 754 teaches that the cross sectional area of the lower flange head section 16 is equal to or greater than the cross sectional area of the upper tubular section 12 [paragraph 24, claim 5] and (2) Japan 052 teaches providing a stud for a tire such that, for example, the upper section of the stud has a diameter A' = 6.5 mm, the neck section of the stud has a diameter B' = 5.0 mm and the bottom flange section has a diameter C' = 8.0 mm; diameter A' = 130% diameter B' and diameter C' = 123% diameter A'.
	As to claims 18 and 19, it would have been obvious to one of ordinary skill in the art to provide more than one different colored anti-skid tire stud and to install these anti-skid tire studs in tread blocks of a tread of a tire [claim 18], such that the top portion of each anti-skid tire stud is essentially flush with a tread block surface [claim 19] since (1) German 754 / Walrave et al teaches installing studs in a tread of a tire such that the upper surface of the stud body of each stud is flush with the tread surface and (2) Japan 052 teaches installing studs in a blocks of a tread of a tire [FIGURES 1-5].
	As to claim 20, see comment for claims 16 and 17.
Remarks
8)	Applicant’s arguments with respect to claims 1-15 and 17-20 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.	
	Applicant's arguments filed 5-16-22 have been fully considered but they are not persuasive.
	With respect to applicant's arguments regarding "at least 5%", note the new ground of rejection using Russia 269 (newly cited).
	With respect to applicant's remaining arguments, note the reasons given in the 103 rejection for the combination of German 754 /Walrave et al with O'Brien / Japan 007.
9)	No claim is allowed.
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 9, 2022